Citation Nr: 1210384	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  06-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess 10 percent for service-connected right hip sprain.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected left hip sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from December 1977 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remands in July 2009 and October 2010.  This matter was originally on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

As noted above, the claim was remanded by the Board in July 2009 and October 2010.  In July 2009, the Board directed that the Veteran should be contacted to clarify whether she wished to continue her appeal.  In October 2010, the Board directed that the Veteran's current mailing address should be verified and a copy of the July 2010 SSOC should be mailed to that address.  

It appears that the Veteran's correct address has not been obtained; and the Veteran has not been contacted.  Further development is, therefore, needed in light of this Stegall violation.

In addition, the Veteran submitted a statement in October 2008 that the QTC examinations were not adequate.  Earlier, in August 2008, the Veteran reported that that the physician did not do any measurements or test movement in the joints but that he stood back and asked the Veteran to do a couple leg raises while she was laying on the table.  The Veteran at that time requested an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's current address should be obtained.  The Board notes that the Veteran receives routine treatment at the VA Medical Center in Spokane.  It appears that in September 2010, the Veteran was telephoned by an LPN indicating that the VAMC may possibly have more updating information than the RO.  Of record is also an Advanced Person Search obtained in January 2012 which lists addresses and phone numbers for the Veteran.  Every avenue to obtain the Veteran's current contact information should be explored including contacting the VAMC as well as the Veteran's representative.  

2.  After the Veteran's current address is obtained, a copy of all VA correspondence since July 2010 should be resent to the Veteran.

3.  While this case is in remand status, the RO should obtain all records of current treatment for the Veteran's bilateral hips.  In reviewing the VA records in the file, the Board notes no records were obtained since September 2010.

4.  The Veteran should be afforded a VA examination to ascertain the severity of her service-connected bilateral hip sprains.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should identify all neurological manifestations of the Veteran's service-connected bilateral hip disabilities, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

The examiner should be asked to determine whether the Veteran's hips exhibit weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the hips are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


